 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
November 28, 2006 by and between CharterMac Capital LLC, a Delaware limited
liability company (the “Company”), and Alan P. Hirmes (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company wishes to employ the Executive upon the terms and subject
to the conditions set forth herein, and the Executive desires to enter into this
Agreement and accept such employment upon such terms and conditions;

WHEREAS, the Company and the Executive have previously entered into an
Employment Agreement dated November 17, 2003, and the parties now desire to
enter into a new Employment Agreement upon the terms and conditions set forth
herein that will supersede the prior Employment Agreement;

WHEREAS, Executive desires to work a reduced workload and the Company agrees to
accommodate the Executive;

WHEREAS, the Company, in addition to managing its own business operations,
provides management services for various of its Affiliates (as defined below),
including CharterMac, a Delaware statutory trust (“CharterMac”); and

WHEREAS, the governance of the Company is controlled by CharterMac and the
management of CharterMac is vested in its Board of Trustees (the “Board”).

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:

Section 1. Employment.

(a)           During the Employment Term, Executive will serve as the Chief
Operating Officer (“COO”) of CharterMac and will report to Marc Schnitzer, or
his successor as the Chief Executive Officer of CharterMac (the “CEO”) and the
Executive accepts such employment for the Employment Term (as defined below).
Executive will also hold the title of Managing Director (or the same titled
position as Marc Schnitzer) of the Company. Executive will perform such related
and other duties as shall be reasonably assigned to Executive from time to time
by the CEO that are consistent with Executive’s role as a member of senior
management of the Company and Executive shall be a member of all Senior
Management committees of the Company. Upon the request of the Board, or its
designee, the Executive shall also serve as an officer, director or trustee of
any entity controlled by, controlling or under common control (within the
meaning of Rule 12b-2 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) with, the Company (an “Affiliate”) for no
additional compensation. Any compensation paid to the Executive by any Affiliate
shall reduce the Company’s obligations hereunder by the amount of such
compensation (but shall be deemed to have been paid by the Company for purposes
of calculating any severance obligations to the Executive under this Agreement).

 



 

--------------------------------------------------------------------------------

 

(b)          At the request of the Company, the Executive will resign his
current title as Chief Financial Officer (“CFO”) of CharterMac and American
Mortgage Acceptance Company (“AMAC”).

Section 2. Performance. During the Employment Term, the Executive will serve the
Company faithfully and to the best of his ability and will devote a reasonable
amount of his time, energy, experience, and talents to the business of the
Company and its Affiliates. During 2006, Executive is expected to be in the
office or readily available on a full-time basis and perform typical duties of a
Chief Operating Officer. During 2007, Executive is expected to be in the office
or readily available no less than 80% of the time (assuming that 100% of the
time is the equivalent of working on a full-time basis). It is further
understood that nothing herein shall prevent the Executive from managing his
passive personal investments and from participating in charitable and civic
endeavors, so long as such activities do not interfere in any significant manner
with the Executive’s performance of his duties hereunder. In addition, pursuant
to and in accordance with that certain Service Agreement dated as of November
17, 2003 between Relcap Holding Company LLC (“Mirror Entity”) and CharterMac
Capital Company, LLC, a Delaware limited liability company (“CCC”), it is
understood that the Executive shall provide services at no additional
compensation for Mirror Entity with respect to the Excluded Assets (as defined
in the Contribution Agreement dated as of December 17, 2002 among CCC and the
other parties identified therein (the “Contribution Agreement”)). Executive
understands that his job responsibilities will include reasonable and customary
travel on behalf of the Company.

Section 3. Employment Term. Unless earlier terminated pursuant to Section 6
hereof, the employment term shall begin upon the date hereof (the “Effective
Date”) and shall continue up to and through December 31, 2007 (the “Employment
Term”).

Section 4. Compensation and Benefits.

(a)           Base Salary. As compensation for services hereunder and in
consideration of the Executive’s other agreements hereunder, during the
Employment Term the Company shall pay the Executive a base salary, payable in
equal installments in accordance with the Company’s procedures, at an annual
rate of $539,988, less such deductions or amounts to be withheld as required by
applicable law and regulations and deductions authorized by the Executive in
writing, subject to review by the compensation committee of the Board (the
“Compensation Committee”), which in its discretion may increase, but not
decrease, the base salary (such base salary, and if so increased from time to
time by the Compensation Committee being hereinafter referred to as the (“Base
Salary”); provided, however, that if he has not already received a salary
increase in 2006, on or about November 17, 2006, the Executive shall receive a
minimum annual increase in Base Salary equal to the lesser of 5% or the
percentage equal to the increase, if any, in the Consumer Price Index measured
for the twelve (12) month period immediately preceding the effective date of the
increase. For purposes of this Section 4(a), “Consumer Price Index” shall mean
the Consumer Price Index for Urban Wage Earners and Clerical Workers (1982 —
1984 = 100) for the New York Metropolitan area published by the United States
Department of Labor, Bureau of Statistics.

 

-2-



 

--------------------------------------------------------------------------------

 

 

(b)

Bonuses and Incentive Compensation.

(i)             Bonus for 2006: Executive shall receive a bonus equal to the
bonus paid by the Company to Marc Schnitzer for 2006. Any portion of the bonus
that is not paid in cash, shall be paid in fully-vested, registered and
unrestricted stock.

(ii)            Bonus for 2007: At the end of the Employment Term, the Executive
shall receive a bonus provided that: Executive’s employment has not been
terminated by the Company for Cause (as defined in Section 6) or the employment
of Executive has not been terminated by him without Good Reason (as defined in
Section 6). The amount of the bonus (which shall be paid in cash and/or in fully
vested stock) shall be determined by the Compensation Committee in its sole
discretion, but in no event shall the bonus be less than 80% of the bonus
Executive received for 2006. The bonus shall consist of a minimum of $750,000 in
cash, and the balance in fully-vested, registered and unrestricted stock.

(c)           Medical, Dental, Disability, Life Insurance, Pension and Other
Benefits. During the Employment Term, the Executive shall, in accordance with
the terms and conditions of the applicable plan documents and all applicable
laws, be eligible to participate in the various medical, dental, disability,
life insurance, pension and other employee benefit plans, made available by the
Company, from time to time, for its senior executives, which benefit package
shall include those items identified on Exhibit A, subject to adjustments hereto
applicable to all senior executives as determined by the Compensation Committee
in its discretion from time to time.

(d)           Vacation. During the Employment Term, the Executive shall be
entitled to a vacation period or periods of four (4) weeks per year taken in
accordance with the vacation policy of the Company during each year of the
Employment Term, without any reduction in the vacation period for the
Executive’s reduced hours in 2007; provided, that the Executive may carry
forward up to two (2) weeks of unused vacation to the subsequent year. In
addition, the Executive shall be entitled to religious holidays.

(e)           Car Allowance. During the Employment Term, the Company will
purchase or lease a company car for the Executive’s use and will pay the
reasonable expenses of operating and maintaining the car, including parking and
insurance costs. The company car shall be agreed upon between the Executive and
the Company from time to time and shall be a current model (not more than three
(3) years old) that is similar to the car, or most recent car, provided to the
Executive by the Company during the twelve-month period preceding the Effective
Date. If the Executive elects not to have the Company purchase or lease a car
for the Executive, the Company will make an annual payment to the Executive in
an amount reasonably determined by the Company as the approximate cost to have
been incurred by the Company in providing the car allowance benefit.

(f)            Secretarial Service. During the Employment Term, the Executive
shall be entitled to secretarial service that is reasonably equivalent to that
provided to the Executive by the Company during the twelve-month period
preceding the Effective Date.

 

-3-



 

--------------------------------------------------------------------------------

 

(g)          Expenses. The Company shall pay for or reimburse the Executive for
all reasonable expenses actually incurred by or paid by the Executive during the
Employment Term in the performance of the Executive’s services under this
Agreement (including, without limitation, out-of-pocket expenses in connection
with the Executive’s ownership of Interests (but not including capital
contributions payable in connection with the acquisition of such Interests) or
serving as an officer, director or trustee of an Affiliate) upon presentation of
expense statements or vouchers or such other supporting information as the
Company customarily may require of its officers.

Section 5. Share Options, Deferred Compensation and Restricted Shares.

(a)           Eligibility. CharterMac maintains an incentive share option plan
(the “Incentive Plan”) for the benefit of directors, officers, and employees of
CharterMac and its Affiliates. Subject to any applicable terms of the Incentive
Plan (as in effect from time to time), the Executive shall be eligible for the
receipt of options as the same may be awarded from time to time in the
discretion of the Compensation Committee.

(b)           Executive may also be awarded additional deferred compensation
under one or more plans or programs established by the Company or CharterMac and
its affiliates from time to time (the “Deferred Compensation Plans”). Amounts,
if any, payable to Executive under the terms of the Deferred Compensation Plans
shall be governed solely by the terms of the Deferred Compensation Plans and
awards made thereunder.

(c)           Special Option Vesting/Exercise. At the end of the Employment
Term, other than as a result of termination for Cause, any unvested options,
deferred compensation, and restricted shares awarded to the Executive under the
Incentive Plan, Deferred Compensation Plans, bonus arrangement or any other plan
or arrangement of CharterMac, the Company or any Affiliate shall fully vest upon
the day following the date of termination, and notwithstanding the terms of his
option grants, Executive shall be entitled to exercise such options until the
earlier of: (y) ten (10) years from the last day of the Employment Term or
(z) the expiration of the term of the options.

Section 6. Termination.

(a)           Termination of Employment. Subject to this Section 6(a), the
employment of the Executive hereunder shall terminate at the end of the
Employment Term. The employment of the Executive hereunder may be terminated at
any time during the Employment Term: (i) by the Company with or without Cause
(as defined herein) by notice of termination delivered to the Executive; (ii) by
the Executive with or without Good Reason (as defined herein) by notice of
resignation delivered to the Company; (iii) upon death of the Executive; or (iv)
by the Company at any time after the last day of the sixth consecutive month of
the Executive’s Disability (as defined herein) or the day on which the shorter
periods of Disability shall have equaled an aggregate of six (6) months during
any twelve (12) month period, by written notice to the Executive (but before the
Executive has recovered from such Disability). If the Executive’s employment
terminates for any reason prior to the end of the Employment Term or as a result
of the termination of this Agreement, at the Company’s request, Executive agrees
to

 

-4-



 

--------------------------------------------------------------------------------

 

resign all offices, board seats, directorships, and trusteeships that he may
hold with the Company, CharterMac, AMAC or any of their affiliated entities.

 

(b)

Certain Definitions. For purposes of this Agreement,

(i)             “Cause” shall mean: (A) the Executive’s conviction of, plea of
nolo contendere to, plea of guilty to, or written admission of the commission
of, a felony; (B) any breach by the Executive of any material provision of this
Agreement; (C) any act by the Executive involving dishonesty, moral turpitude,
fraud or misrepresentation with respect to his duties for the Company or its
Affiliates, which has caused material harm to the Company; or (D) gross
negligence or willful misconduct on the part of the Executive in the performance
of his duties, responsibilities or obligations as set forth in this Agreement;
provided, that in the case of a breach set forth in clause (B) above, such
breach shall continue for a period of thirty (30) days following written notice
thereof by the Company to the Executive.

(ii)            “Change in Control” shall be deemed to have occurred if: (A) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), which is not an Affiliate of CharterMac or CCC is or becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of CharterMac representing 50.1% or
more of the combined voting power of CharterMac’s then outstanding securities or
becomes the managing member of CCC; (B) any consolidation or merger of
CharterMac or CCC with or into any other corporation or other entity or person
(other than an Affiliate of CharterMac or CCC) in which the shareholders of
CharterMac prior to such consolidation or merger own or owns less than 50.1% of
CharterMac’s voting power immediately after such consolidation or merger, or in
which the managing member of CCC or another Affiliate of CharterMac ceases to be
the controlling person of the surviving entity or person (excluding any
consolidation or merger effected exclusively to change the domicile of
CharterMac or CCC); (C) a sale of all or substantially all of the assets of
CharterMac or CCC; or (D) a liquidation or dissolution of CharterMac or CCC;
provided, that no change in control shall be deemed to occur with respect to any
of the above-referenced events involving CCC if after such event the Executive
continues to be an employee of a company that is an Affiliate of CharterMac and
continues to have the same titles, duties and functions and compensation
consistent with those referenced in Sections 1 through 5 of this Agreement.

(iii)           “Disability” shall be deemed to have occurred if in the judgment
of the a physician jointly selected by the Company and the Executive, the
Executive shall become physically or mentally disabled, whether totally or
partially, such that the Executive is unable to perform the Executive’s
principal services hereunder for (A) a period of six consecutive months or (B)
for shorter periods aggregating six months during any twelve- month period.

(iv)          “Good Reason” shall mean the occurrence of the following events
without the Executive’s prior written consent, provided that such occurrence is
not cured within thirty (30) days of the Executive giving the Company written
notice (which describes in detail the occurrence) thereof: (A) without the
Executive’s consent (i) assignment of the Executive to duties materially
inconsistent with the Executive’s positions as described in Section 1 hereof, or
(ii) any significant diminution in the Executive’s duties or responsibilities,
other than in connection with the termination of the Executive’s employment for
Cause or Disability or by the

 

-5-



 

--------------------------------------------------------------------------------

 

Executive other than for Good Reason; (B) any material breach by the Company of
its obligations under this Agreement; (C) a change in the location of the
Executive’s principal place of employment to a location outside of the general
New York metropolitan area; (D) there is a reduction in the Executive’s Base
Salary or a material reduction in the aggregate package of benefits provided to
the Executive under Sections 4(c) through 4(g) of this Agreement; or (E) the
removal of the Executive as a member of the Board of Trustees of CharterMac or a
member of the Board of Directors of AMAC.

Section 7. Severance.

(a)           Termination by the Executive for Good Reason or by the Company
without Cause. If, during the Employment Term, the Executive terminates his
employment with the Company for Good Reason or the Executive’s employment is
terminated by the Company without Cause, the Company shall have no liability or
further obligation to the Executive except as follows: the Executive shall be
entitled to receive (i) within thirty (30) days of signing the Release
referenced below, any earned but unpaid Base Salary and any accrued car
allowance and expense reimbursement entitlements for the period prior to
termination and any declared but unpaid bonuses for prior periods which have
ended at the time of such termination (“Entitlements”), (ii) any rights to which
he is entitled in accordance with plan provisions under any employee benefit
plan, fringe benefit or incentive plan (“Benefit Rights”), (iii) severance
compensation equal to Executive’s Base Salary calculated from Executive’s last
day of employment with the Company until December 31, 2007, and payable in a
lump sum within thirty (30) days of the date of termination of employment (the
“Severance Pay”), (iv) within thirty (30) days of the date of termination of
employment, Executive’s 2007 bonus, pursuant to Section 4(b)(ii) above provided
further that if at the time of the termination of employment, Executive’s 2006
bonus has not been announced and/or paid, Executive will also receive a 2006
bonus pursuant to Section 4(b)(i) (the “Bonus Severance”), and (v)  continued
email address and access at the Company, and reasonable secretarial assistance,
for a period of twelve (12) months following the date of termination of
employment; provided, however, that the Company at its option may provide such
secretarial assistance at a location other than its offices (the “Email
Rights”). As a condition of receiving the Severance Pay and the Bonus Severance
under this Section 7(a)(iii) and (iv), the Executive agrees to execute the
Release. If the Executive revokes the Release, he will not be eligible to
receive the Severance and Bonus Severance payments.

(b)           Termination in Anticipation of, or Within One Year After a Change
in Control. If, during the Employment Term, the Executive’s employment is
terminated by the Company in anticipation of, or within one year after a Change
in Control (other than as a result of Cause, death or Disability), or by the
Executive for Good Reason within one year after a Change in Control, the Company
shall have no liability or further obligation to the Executive except as
follows: the Executive shall be entitled to receive (i) within 30 days of such
signing the Release referenced below, all Entitlements, (ii) all Benefit Rights,
(iii) the Severance Pay (calculated and payable as provided in Section 7(a)),
(iv) the Bonus Severance (calculated and payable as provided in Section 7(a))
and the Email Rights. As a condition of receiving the Severance Pay and Bonus
Severance under this Section 7(b), the Executive agrees to execute the Release.
If the Executive revokes the Release, he will not be eligible to receive the
Severance and Bonus Severance payments.

 

-6-



 

--------------------------------------------------------------------------------

 

(c)          Death; Disability. If during the Employment Term, the Executive’s
employment is terminated due to death or Disability, the Company shall have no
liability or further obligation to the Executive except as follows: the
Executive (and his estate or designated beneficiaries under any
Company-sponsored employee benefit plan in the event of his death) shall be
entitled to receive: (i) all Entitlements, (ii) all Benefit Rights, (iii) the
Severance Pay (calculated and payable as provided in Section 7(a)), and (iv) the
Bonus Severance (calculated and payable as provided in Section 7(a)).

(d)           Termination by the Company for Cause; Termination by the Executive
Without Good Reason. If the Executive’s employment is terminated by the Company
for Cause or the Executive terminates employment with the Company without Good
Reason, the Company shall have no liability or further obligations to the
Executive except as follows: the Executive shall be entitled to receive (i) all
Entitlements, (ii) all Benefit Rights and (iii) the Bonus Severance apportioned
through the date of termination.

(e)           Pension and Benefit Calculations. The payments made pursuant to
this Section 7 shall be excluded from all pension and benefit calculations under
the employee benefit plans of the Company and its Affiliates, except that
Entitlements shall be included in such benefit calculations to the extent
provided in the applicable employee benefit plan.

(f)            Continuation of Insurance Coverage. In the event of termination
of the Executive’s employment by the Executive or the Company, for any reason,
disability and life insurance then provided to senior executives of the Company
shall be continued following the date of termination for a period of twelve (12)
months, or at the discretion of the Company, a cash payment shall be made in
lieu of such benefits. Lifetime medical and dental coverage shall be continued
at the expense of the Company as set forth in Exhibit A hereto.

Section 8. Covenants of the Executive.

(a)           Non-Competition. During the Employment Term and for a period of
twelve (12) months thereafter (the “Non-Competition Period”), the Executive
shall not (except when acting for and on behalf of the Company and its
Affiliates), for Executive’s own account or for others, in any capacity,
including as an employee, officer, director, trustee, member, manager, investor,
consultant, agent, owner, stockholder or partner, engage in a Competitive
Business anywhere in the United States or its territories or possessions. As
used herein, “Competitive Business” shall mean arranging for or providing,
directly or indirectly, debt and/or equity financing products or services to
developers and owners of multi-family housing. Without limitation, Competitive
Business includes (i) the Acquired Businesses (as defined in the Contribution
Agreement) and any businesses which have been conducted by the Company or any of
the Subject Entities (as defined in the Contribution Agreement); (ii) any
business now conducted, or conducted as of the date of termination of employment
by CharterMac, American Mortgage Acceptance Company (“AMAC”) or any of their
respective Affiliates; (iii) the syndication and sale of housing tax credits,
historic rehabilitation tax credits, new markets tax credits or home ownership
tax credits (“Tax Credits”), (iv) the syndication and sale of real estate
developments which have been allocated Tax Credits (“Tax Credit Properties”) or
direct or indirect ownership interests in partnerships, limited liability
companies or other entities that have been formed to provide a pass-through of
Tax Credits and tax losses from Tax Credit Properties

 

-7-



 

--------------------------------------------------------------------------------

 

(“Tax Credit Syndication Interests”), (v) the acquisition of Tax Credits or Tax
Credit Syndication Interests through tender offers or other methods, (vi)
providing credit enhancement by insurance, credit support, guaranties or
otherwise with respect to tax-exempt bond financing for multi-family housing,
(vii) the business of guaranteeing a specified internal rate of return in
connection with the sale of Tax Credit Syndication Interests, (viii) providing
bridge lending, mezzanine lending, pre-development lending, financial
guarantees, default swaps, credit derivative products or other derivative
products in connection with Tax Credit Properties or Tax Credit Syndication
Interests and (ix) co-development of Tax Credit Properties. Notwithstanding the
above, nothing herein shall prevent the Executive from (i) owning, as a passive
investor, securities of a publicly traded corporation, provided such interest is
less than 2% of the equity of the corporation; or (ii) acting as a consultant to
(a) The Arker Companies (or affiliates thereof) or (b) Roizman Development, Inc.
(or affiliates thereof).

(b)           During the Employment Term and for a period of twelve (12) months
following the termination of the Executive’s employment hereunder, the Executive
shall not, directly or indirectly, hire or solicit for hire, for the account of
the Executive or any other person or entity, any person who is or was an
employee of the Company or any Affiliate of the Company to work in a Competitive
Business (other than any secretary to the Executive) so long as such person is
an employee of the Company or any of its Affiliates and for a period of 180 days
after such person has ceased to be an employee of the Company or any of its
Affiliates.

(c)           During the Employment Term and for a period of twelve (12) months
following the termination of the Executive’s employment hereunder, the Executive
shall not, without the consent of the Company, directly or indirectly, alone or
with others contact, solicit or do business of any kind in any Competitive
Business with, or assist any other person to contact, solicit or do business of
any kind in any Competitive Business with, any person who, during the two-year
period preceding the date of the Executive’s termination of employment, sold or
developed, or owned an interest in, a Tax Credit Property or a Tax Credit
Syndication Interests sponsored by CCC or any of its Affiliates except for (a)
The Arker Companies (or affiliates thereof) or (b) Roizman Development, Inc. (or
affiliates thereof).

(d)           Confidential Information. For the Employment Term and thereafter:
(i) the Executive will not divulge, transmit or otherwise disclose (except as
legally compelled by court order, and then only to the extent required, after
prompt notice to the Company of any such order), directly or indirectly, other
than in the regular and proper course of business of the Company, any
confidential knowledge or information with respect to the operations, finances,
organization or employees of the Company or its Affiliates or with respect to
confidential or secret processes, services, techniques, customers or plans with
respect to the Company or its Affiliates (collectively, “Confidential
Information”) and (ii) the Executive will not use, directly or indirectly, any
Confidential Information for the benefit of anyone other than the Company or its
Affiliates; provided, however, that Confidential Information shall not be deemed
to include any information that (A) is or hereafter becomes generally available
to the public other than through disclosure by the Executive or someone acting
on the Executive’s behalf, (B) is rightfully received by the Executive following
the Employment Term from a third party or (C) is brought by the Executive to his
employment relationship with the Company. All files, records, correspondence,
memoranda, notes or other documents (including, without limitation, those in
computer-readable form) or property relating or belonging to the Company or its
Affiliates,

 

-8-



 

--------------------------------------------------------------------------------

 

whether prepared by the Executive or otherwise coming into his possession in the
course of the performance of his services under this Agreement, shall be the
exclusive property of Company and shall be delivered to Company and not retained
by the Executive (including, without limitation, any copies thereof) upon
termination of the Executive’s employment with the Company for any reason
whatsoever.

(e)           Inventions and Patents. The Executive agrees that all processes,
technologies and inventions, including new contributions, improvements, ideas
and discoveries, together with all products and proceeds of the Executive’s
services hereunder, including, but not limited to, all materials, ideas,
concepts, formats, suggestions, developments, arrangements, packages, programs
and other intellectual properties that the Executive may acquire, obtain,
develop or create in connection with and during his employment, whether
patentable or not, conceived, developed, invented or made by him during his
employment by the Company (collectively, “Inventions”) shall belong exclusively
to the Company, provided that such Inventions grew out of the Executive’s work
with the Company or any of its Affiliates, are related to the business
(commercial or experimental) of the Company or any of its Affiliates or are
conceived or made on the Company’s time or with the use of the Company’s
facilities or materials. The Executive shall promptly disclose such Inventions
to the Company and shall, subject to reimbursement by the Company for all
reasonable expenses incurred by the Executive in connection therewith: (i)
assign to the Company, without additional compensation, all patent and other
rights to such Inventions for the United States and foreign countries; (ii) sign
all papers necessary to carry out the foregoing; and (iii) give testimony in
support of the Executive’s inventorship. The provisions of this Section 8(e)
shall cease to have application to any Inventions that become known to the
public other than through disclosure by the Executive and that are not subject
to a copyright, patent or trademark in favor of the Company that (A) was
received before the termination of the Executive’s employment or (B) was applied
for before the termination of the Executive’s employment in the ordinary course
of business (and not in anticipation of the Executive’s termination of
Employment) and ultimately is received by the Company.

(f)            Disparagement. The Company and the Executive agree that, during
the Employment Term and thereafter (including following the Executive’s
termination of employment for any reason) neither the Company or its Affiliates
or their respective senior officers, trustees (excluding trustees of any Company
or Affiliate employee benefit plan) or directors, on the one hand, or the
Executive, on the other, will make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the other or their
respective officers, trustees, directors, employees, advisors, businesses or
reputations. Notwithstanding the foregoing, nothing in this Agreement shall
preclude the Executive or a representative of the Company or its Affiliates from
making truthful statements or disclosures that are required by applicable law,
regulation or legal process.

 

(g)

Remedies.

(i)             The Executive acknowledges that a material breach of his
covenants contained in this Section 8 may cause irreparable damage to the
Company and its Affiliates, the exact amount of which will be difficult to
ascertain, and that the remedies at law

 

-9-



 

--------------------------------------------------------------------------------

 

for any such material breach may be inadequate. Accordingly, the Executive
agrees that if he breaches any of the covenants contained in this Section 8 in
any material respect, in addition to any other remedy which may be available at
law or in equity, the Company shall be entitled to specific performance and
injunctive relief.

(ii)            The Company and the Executive further acknowledge that the time,
scope, geographic area and other provisions of this Section 8 have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement. In the event that the agreements - in this
Section 8 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.

(h)           Cooperation. The Executive agrees to cooperate with the Company,
during the Employment Term and thereafter (including following the Executive’s
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company or any of its Affiliates in any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any Affiliate, in any such action,
suit, or proceeding, by providing information and meeting and consulting with:
(i) the Board or its representatives or counsel, (ii) representatives or counsel
to the Company, and/or (iii) any Affiliate as reasonably requested; provided,
however that the same does not materially interfere with his then current
professional activities or important personal activities and is not contrary to
the best interests of the Executive. The Company agrees to reimburse the
Executive, on an after-tax basis, for all reasonable expenses actually incurred
in connection with his provision of testimony or assistance and, with respect to
the provision of testimony or assistance following the Employment Term, to pay
the Executive reasonable per diem costs for such testimony or assistance.

Section 9. Interests.

(a)           Acquisition of Interests. Upon request of the Company, the
Executive (or, at the Executive’s option, an Affiliated Entity) shall acquire
and hold Interests (as defined below) on terms reasonably acceptable to the
Company and the Executive. Prior to transferring any Interest, the Executive
shall afford the Company the right to acquire the Interest proposed to be
transferred on the terms described in this Section 9, and the Company shall,
within 30 days of written notice from the Executive of his intention to transfer
an Interest, inform the Executive whether it or its designee will acquire such
Interest (in which case such Interest shall be acquired within 30 days
thereafter). The amount payable by the Company or its designee for any such
Interest shall be the fair market value as determined in accordance with Section
9(c). Twenty percent of the purchase price for such Interest shall be paid by
the Company or its designee in cash upon the transfer of such Interest and the
remainder shall be paid with the issuance by the Company of a recourse
promissory note, secured by the Interest sold, bearing interest at the Interest
Rate (as defined below), with interest payable annually in arrears and the
principal of

 

-10-



 

--------------------------------------------------------------------------------

 

such note payable in six equal installments on the first, second, third, fourth,
fifth and sixth anniversaries of the transfer.

(b)           Further Assurances. In the case of any transfer of an Interest to
the Company or its designee in accordance with Section 9(a), the Executive shall
at any time and from time to time upon request by the Company take or cause to
be taken any action and shall execute and deliver any additional documents which
in the opinion of the Company, reasonably exercised in its sole discretion, may
be necessary in order to assure to Company or its designee the full benefits of
this Agreement; provided, however, that no action or additional documents shall
be required that would extend or expand upon the obligations of the Executive
hereunder or require the Executive to make any representations, warranties,
covenants or indemnifications, except with respect to the Executive’s title to
the Interests.

(c)           Determination of Fair Market Value of Interests. The Executive and
Company shall attempt to agree on the fair market value of any Interest to be
transferred to the Company or its designee in accordance with Section 9(a). If
they cannot reach agreement on the fair market value of such Interest, the
following arbitration methodology shall apply:

(i)             The Executive and the Company shall select a mutually acceptable
appraiser who shall determine the fair market value of the Interest. In the
event the parties are unable to agree upon an appraiser or if either party
disputes the results of the appraisal, the Executive and the Company shall each
select an appraiser and paragraphs (ii)-(iv) shall apply.

(ii)            If the difference between the two appraisals is less than or
equal to ten percent (10%) of the lower of the two appraisals, the fair market
value shall- be the average of the two appraisals. -

(iii)           If the difference between the two appraisals is greater than ten
percent (10%) of the lower of the two appraisals, then the two appraisers shall
jointly select a third appraiser. The third appraiser shall be instructed and
directed to select one of the two appraisals, which selection shall then become
final and binding upon the parties. -

(iv)          The Executive and the Company shall share the cost equally of any
appraiser jointly selected or shall pay the costs of the appraiser they each
select and shall share the cost equally of any third appraiser.

(v)           An Interest shall be valued assuming the assets of the entity in
which the Interest represents an ownership interest are sold in an orderly
manner, the liabilities of such entity are satisfied, and the net amount is
distributed in liquidation of the entity.

 

(d)

Definitions. For purposes of this Section 9:

(i)             “Affiliated Entity” means an entity of which Executive is an
equity owner.

(ii)            “Interest” means an ownership interest in an entity, including,
without limitation, an Affiliated Entity (other than CCC or CharterMac), that
(a) is involved in, or related to, any business activity of CharterMac or any of
its subsidiaries or Affiliates and (b)

 

-11-



 

--------------------------------------------------------------------------------

 

was acquired at the request of the Company pursuant to this Section 9; provided
that (x) the Executive shall have no personal liability from the ownership of
the Interest and no obligations under the governing documents relating to the
Interest which could subject the Executive to personal liability or require the
Executive to make any contributions other than the Executive’s initial capital
contribution to acquire the Interest and (y) no amendment shall be made to the
governing documents agreed to by the Company and the Executive upon acquisition
of the Interest which increases the liabilities or obligations of the Executive
without the consent of the Executive.

(iii)           “Interest Rate” means one percentage point in excess of the
“prime” rate established from time to time by Citibank, NA, but in no event
shall exceed twelve (12%) percent per annum.

(e)           Successors and Assigns. Without limiting the rights of any party
contained elsewhere in- this Agreement, the provisions of this Section 9 shall
be binding on the Executive’s successors and permitted assigns.

(f)            Tax Gross-Up. Notwithstanding anything to the contrary in this
Agreement, if the Executive is allocated any income with respect to any such
Interests, includible in his gross income for any calendar year for federal,
state or local income tax purposes, or if the Executive incurs any other form of
tax with respect to such Interest in any calendar year, the Company, in addition
to any other amounts due to him under this Agreement, shall pay to him an amount
equal to the sum of:

 

(i) The excess (“Excess”) of:

 

A.

The sum of:

I. The product of (x) the amount of such allocated income, times (y) the sum of
the highest federal, state and local income tax rates applicable to such income,
plus

II. The amount of such taxes other than federal, state and local income taxes,
over

 

B.

Any distributions of cash received by the Executive with respect to

 

such Interests in any such calendar year.

 

-12-



 

--------------------------------------------------------------------------------

 

                                 (ii) An amount equal to “t” determined in
accordance with the following formula: (1 – sum of highest applicable federal,
state and local income tax rates) x (Excess + t) = Excess

 

For example, if the amount of the Excess is $100 and if the sum of the highest
applicable federal, state and local income tax rates is 45%, the “t” amount will
be $81.82, determined as follows:

 

(1 - .45) x (100 + t)

= 100

.55 (100 + t)

= 100

55 + .55t

= 100

.55t

= 45

t

= 81.82

 

Section 10. Miscellaneous.

(a)           Notices. All notices and other communications given or made
pursuant hereto shall be in writing and delivered by hand or sent by registered
or certified mail (postage prepaid, return receipt requested) or by nationally
recognized overnight air courier service and shall be deemed to have been duly
given or made as of the date delivered if delivered personally, or if mailed, on
the third business day after mailing (on the first business day after mailing in
the case of a nationally recognized overnight air courier service) to the
parties at the following addresses:

If to the Executive:

 

Alan P. Hirmes

25 Wood Lane

Woodsburgh, New York 11598

 

with a copy to:

 

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attention: Harris N. Cogan, Esq.

 

If to the Company:

 

CharterMac Capital LLC

625 Madison Avenue

New York, New York 10022

Attention: General Counsel

 

with a copy to:

 

-13-



 

--------------------------------------------------------------------------------

 

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attention: Mark Schonberger, Esq.

 

(b)           Amendment and Modification. This Agreement may be modified,
amended or supplemented only by an instrument in writing signed by all of the
parties hereto (which, in the case of the Company, shall require the approval of
not less than a majority of the independent trustees of CharterMac).

(c)           Waiver of Compliance. Except as otherwise provided in this
Agreement, any failure of any of the parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the party or parties
entitled to the benefits thereof only by a written instrument signed by the
party granting such waiver (which, in the case of a waiver by the Company, shall
require the approval of not less than a majority of the independent trustees of
CharterMac), but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent other failure.

(d)           Governing Law. This Agreement shall be governed by the laws of the
State of New York without regard to the conflict of principles thereof.

(e)           Severability. The invalidity or unenforceability of any provisions
of this Agreement in any such jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of this Agreement,
including any such provision, in any other jurisdiction, it being intended that
all rights and obligations of the parties hereunder shall be enforceable to the
fullest extent permitted by law. Upon such determination that any provision is
invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby and thereby are fulfilled to the
extent possible.

 

(f)

Arbitration.

(i)             The parties shall use their reasonable best efforts and goodwill
to settle all disputes by amicable negotiations. The Company and the Executive
agree that any dispute, controversy or claim arising out of, relating to or in
connection with this Agreement, or the termination of this Agreement or the
termination of the Executive’s employment hereunder that is not amicably
resolved by negotiation shall be finally settled by arbitration, under and in
accordance with the Rules of Employment Arbitration of the American Arbitration
Association then in effect, as set forth below, in New York, New York, or such
other place agreed to by the parties.

(ii)            Any such arbitration shall be heard before a single impartial
arbitrator who shall be appointed in accordance with American Arbitration
Association procedures.

 

-14-



 

--------------------------------------------------------------------------------

 

(iii)         The award of the arbitrator shall be in writing and state the
reasons upon which it is based. It may be made public only with the consent of
the parties. Any monetary award shall be in U.S. dollars.

(iv)          Each of the parties hereto accepts the exclusive jurisdiction of
the arbitrator appointed in accordance herewith. The award of the arbitrator
shall be final and binding on the parties, who undertake to carry it out without
delay. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.

(v)           The arbitrator may also award interim relief and/or injunctive
relief, and grant specific performance. Notwithstanding the foregoing, each
party reserves the right to apply to any court of competent jurisdiction for any
provisional measure, including injunctive relief, to enforce the terms of this
Agreement.

(vi)          The party against whom the arbitrator awards shall pay all costs
of the arbitrator and of the American Arbitration Association.

(vii)         The Arbitrator shall be empowered to award damages and provide
remedies to the same extent as would be available from a court of competent
jurisdiction at law or in equity; provided, however, that the arbitrator shall
have no power or authority to award punitive or special damages. -

(g)           Assignability. The Executive may not assign his interest in or
delegate his duties under this Agreement. This Agreement is for the employment
of the Executive, personally, and the services to be rendered by him under this
Agreement must be rendered by him and no other person. The Executive represents
and warrants to the Company that the Executive has no contracts or agreements of
any nature that the Executive has entered into with any other person, firm or
corporation that contain any restraints on the Executive’s ability to perform
his obligations under this Agreement. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns.
Notwithstanding anything else in this Agreement to the contrary, the Company may
assign this - Agreement to and all rights hereunder shall inure to the benefit
of any Affiliate of the Company or any person, firm or corporation resulting
from the reorganization of the Company or succeeding to the business or assets
of the Company by purchase, merger or consolidation. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit, claim or remedy of any nature whatsoever under or by reason of
this Agreement.

(h)           Compliance with Rules and Policies. The Executive shall perform
all services in accordance with the applicable policies, procedures and rules
established by the Company or CharterMac. In addition, the Executive, shall
comply with all laws, rules and regulations that are generally applicable to the
Company, its Affiliates and their employees, trustees, directors and officers.

(i)             (i)           Withholding. The Company shall, withhold from all
amounts due hereunder any applicable withholding taxes payable to federal,
state, local or foreign taxing authorities.

 

-15-



 

--------------------------------------------------------------------------------

 

(j)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

(k)           Section Headings. The section headings contained in this Agreement
are solely for the purpose of reference, are not part of the agreement of the
parties and shall not in any way affect the meaning or interpretation of this
Agreement. All references in this Agreement to Sections are to sections of this
Agreement, unless otherwise indicated.

(l)             Entire Agreement. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof,
supersedes all prior agreements and undertakings, both written and oral,
including but not limited to the Employment Agreement dated November 17, 2003,
and may not be modified or amended in any way except in writing by the parties
hereto.

(m)          Duration. Notwithstanding the Employment Term hereunder, the
applicable sections of this Agreement shall continue for so long as any
obligations remain under this Agreement.

(n)           Survival. The provisions of Sections 4(c), 7, 8, 10(f) and 10(p)
of this Agreement shall survive and shall continue to be binding upon the
Executive and the Company notwithstanding the termination of this Agreement for
any reason whatsoever.

 

(o)

Interpretation.

(i)             The parties hereto have participated jointly in the negotiation
and drafting of this Agreement. If any ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumptions or burden of proof will arise favoring or
disfavoring any party by virtue of authorship of any provisions of this
Agreement.

(ii)            All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.

(iii)           The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”

(p)           Indemnification and D&O Insurance. The Company shall, or shall
cause its Affiliates to, indemnify the Executive to the fullest extent permitted
by law and provide Executive with the advancement of expenses to the fullest
extent provided for like senior executives providing services for the Company or
its Affiliates. During the Employment Term and for six years thereafter, the
Company shall maintain, or shall cause any Affiliate for whom the Executive
provides services at the request of the Company to maintain, directors’ and
officers’ insurance coverage in an amount not less than $15 million, provided
that such coverage can be obtained at rates that the Company reasonably
determines are not cost prohibitive.

Section 11. Legal Fees. The Company shall reimburse the Executive for the
Executive’s reasonable legal expenses incurred in negotiating the terms of this
Agreement.

 

-16-



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CHARTERMAC CAPITAL LLC

 

 

By:

Charter Mac Corporation, as

 

managing member

 

 

By:     

 

Name: Marc D. Schnitzer

 

Title:

Chief Executive Officer

 

 

EXECUTIVE

 

 

 

ALAN P. HIRMES

 

By its signature below, CharterMac, a Delaware statutory trust (“CharterMac”),
guarantees to the Executive the payment and performance of the Company’s
obligations pursuant to Sections 4, 7, 10(p) and 11 of this Agreement, and
CharterMac hereby waives the benefits of diligence, presentment, demand of
payment, any requirement that the Executive exhaust any right or take any action
against the Company or any other person or entity, the filing of claims with a
court in the event of insolvency or bankruptcy of the Company, any right to
require a proceeding first against the Company, protest or notice with respect
to such guaranteed obligations and all demands whatsoever.

CHARTERMAC

 

By:

 

Name: Marc D. Schnitzer

 

Title:

Chief Executive Officer and President

 

-17-



 

--------------------------------------------------------------------------------

 

Exhibit A

Description of Employee Benefits – §4(c)

The employee benefits shall be no less favorable then those provided to the
Executive by the Company during the twelve-month period preceding the Effective
Date. In addition, the Executive shall receive the following benefits:

 

1.

Life Insurance/Disability as follows:

 

 

Benefit

Coverage

Employer Monthly Cost

Employee Monthly Contribution

 

Life Insurance

250,000

100%

0%

 

Life Insurance Optional

250,000

0%

100%

 

Long Term Disability

5,000(monthly)

100%

0%

 

Short Term Disability

0

100%

0%

 

Supplemental LTD

10,000 (monthly

0%

100%

 

 

Note:

Supplemental LTD coverage supersedes LTD coverage. Do not add together.

 

2.

Federal, state and local income tax return preparation.

3.             In the event of the Executive’s termination of employment with
the Company or its affiliates for any reason other than death, the Executive
(and his spouse and dependents) shall be entitled to continue to participate in
the Company’s medical and dental plans for the life of the Executive, on the
same terms and conditions as active executives of the Company. In the event that
such continued participation is not permitted under the terms of the plans, the
Company shall use all commercially reasonable efforts to (a) assist the
Executive (and his spouse and dependents) in obtaining coverage that is
comparable to the Company’s active employee coverage in terms of both cost to
the Executive and range of benefits and health care providers offered, and
(b) ensure that all pre-existing condition exclusions and actively at work
requirements are waived with respect to the Executive in connection with such
coverage, and shall pay for such new coverage. The Executive’s right to coverage
pursuant to this Section 3 shall lapse to the extent the Executive becomes a
participant in comparable medical and dental plans of a subsequent employer.

 

B-1

 

--------------------------------------------------------------------------------

 

 

Exhibit B

Form of Release

GENERAL RELEASE

It hereby is agreed, by and among CharterMac Capital LLC, a Delaware limited
liability company (the “Company”), and ______________ (the “Executive”), as
follows:

1.             [The Executive submits, and the Company accepts, his permanent
resignation from employment effective [______________] [The Company requests and
the Executive submits to his termination from employment effective [__________].
The Executive hereby waives any and all rights or claims to reinstatement or
reemployment by the Company. The Company reaffirms its obligation to provide the
benefits and make the payments required pursuant to Sections 7 and 10(p) of that
certain Employment Agreement dated as of ____________ between the Company and
the Executive (the “Employment Agreement”). CharterMac, by its execution of this
Release, guarantees the foregoing obligations of the Company to the same extent
of its guaranty of the obligations of the Company under the Employment
Agreement. -

2.             In consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged by the Executive, the
Executive, for himself, his heirs, executors, administrators, successors and
assigns, hereby releases and forever discharges the Company, including any and
all of the Company’s subsidiaries, parents, affiliates or related business
entities, its or their past, present and future owners, partners, directors,
officers, agents, representatives, and employees or any of its or their
subsidiaries, parents, affiliates or related business entities, and its or their
respective heirs, executors, administrators, successors and assigns
(collectively “Released Parties”), of from and/or for all manner of actions,
proceedings, causes of action, suits, debts, sums of money, accounts, contracts,
controversies, agreements, promises, damages, judgments, claims, and demands
whatsoever, known or unknown, whether arising in law or equity, out of any
federal, state or city constitution, statute, ordinance, bylaw or regulation, or
under the Employment Agreement, arising out of or relating to the Executive’s
employment by the Company, including but not limited to the termination of such
employment, all claims of discrimination on the basis of alienage, citizenship,
creed, disability, gender, handicap, marital status, national origin, race,
religion, sex or sexual orientation, and, without limitation, any claims arising
under Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the
Rehabilitation Act, the Americans With Disabilities Act, the New York State
Human Rights Law, the New York City Human Rights Law, and any other federal,
state or local statute, ordinance, rule, regulation or order (collectively,
“Claims or Damages”), which the Executive ever had, now has, or which [he/she],
or [his/her] heirs, executors, administrators, successors or assigns can or may
have for, or by reason of, any matter, cause, event, act, omission, transaction
or occurrence up to and including the date of the execution of this Release,
arising out of or relating to Executive’s employment by the Company, including
but not limited to the termination of such - employment. For the avoidance of
doubt, this Release shall not extend to (i) claims arising out of the Company’s
failure to perform its obligations under Sections 7 and 10(p) of the Employment
Agreement, including claims for Entitlements, Benefits Rights and Severance Pay
as such terms are defined in Section 7, (ii) claims against CharterMac for
failing to perform its

 

C-1



 

--------------------------------------------------------------------------------

 

guarantee obligations as set forth in the Employment Agreement and this Release
or (iii) claims to enforce this Release or (iv) the Executive’s rights as a
holder of Common Shares of CharterMac or Special Common Units of CCC or the
Executive’s rights or benefits not relating to employment under the Contribution
Agreement. This paragraph does not apply to the Age Discrimination in Employment
Act

3.             The Company, for itself, its successors, assigns and legal
representatives, hereby releases and forever discharges the Executive, and the
Executive’s heirs, executors, administrators, legal representatives and assigns,
from and against any and all Claims or Damages which the Company ever had, now
has for, or by reason of, any matter, cause, event, act, omission, transaction
or occurrence up to and including the date of the execution of this Release,
arising out of or relating to Executive’s employment by the Company; provided,
however, that the Company is not releasing any claims (“Retained Claims”)
arising out of intentionally improper acts by the Executive or any fraudulent,
unauthorized or illegal acts by the Executive, with the understanding that the
Company is not currently aware of any such acts; and provided further that any
Retained Claims that are not brought in a legal proceeding against the Executive
within eighteen (18) months following the date of this Release shall be deemed
released and forever discharged from and after the date which is eighteen months
following the date of this Release.

4.             (a)          Except with respect to amounts or benefits owed
pursuant to Sections 7 and 10(p) of the Employment Agreement, and to the extent
not prohibited by law, the Executive covenants not to in any way cause to be
commenced or prosecuted, or to commence, maintain or prosecute any action,
charge, complaint or proceeding of any kind, on his own behalf or as a member of
any alleged class of persons, in any court or before any administrative or
investigative body or agency (whether public, quasi-public or private), against
the Company, or any of its subsidiaries, parents, affiliates, related business
entities, or their respective successors or assigns, or any individual now or
previously employed by the Company, or by any of its subsidiaries, parents,
affiliates, or related business entities and their successors and assigns, with
respect to any act, omission, transaction or occurrence up to and including the
date of this Release relating to the claims released in paragraph 2.

(b)           The Executive further represents that he has not commenced,
maintained, prosecuted or participated in any action, charge, complaint or
proceeding of any kind (on his own behalf and/or on behalf of any other person
and/or on behalf of or as a member of any alleged class of persons) that is
presently pending in any court, or before any administrative or investigative
body or agency (whether public, quasi-public, or private), against or involving
the Company, or any of the Company’s subsidiaries, parents, affiliates, or
related business entities, or their successors or assigns or any individual now
or previously employed by the Company, or by any of its subsidiaries, parents,
affiliates, or related business entities or their successors and assigns
relating to the Executive’s employment with the Company or the termination of
his employment.

(c)           The Company covenants not to in any way cause to be commenced or
prosecuted, or to commence, maintain or prosecute any action, charge, complaint
or proceeding of any kind in any court or before any administrative or
investigative body or agency (whether public, quasi-public or private), against
the Executive with respect to any act, omission,

 

C-2



 

--------------------------------------------------------------------------------

 

transaction or occurrence up to an including the date of this Release relating
to the Company’s employment of the Executive or the termination of his
employment; provided, however, that the Company is not waiving and shall not
waive such right with respect to any act or failure to act by the Executive that
constitutes bad faith, gross negligence, willful misconduct or any unlawful act.
[As of the date of this Release, the Company is not aware of any act or failure
to act by the Executive that would give rise to any action, charge, complaint or
proceeding of any kind in any court or before any administrative or
investigative body or agency (whether public, quasi-public or private), against
the Executive.]1

(d)           The Company represents that it has not commenced, maintained,
prosecuted or participated in any action, charge, complaint or proceeding of any
kind that is presently pending in any court, or before any administrative or
investigative body or agency (whether public, quasi-public, or private), against
or involving the Executive or relating to the Executive’s employment with the
Company or the termination of [his/her] employment.

5.             The Executive, for himself, his heirs, executors, administrators,
successors and assigns, hereby releases and forever discharges the Released
Parties from any and all claims or actions arising under the Age Discrimination
in Employment Act.

6.             The Executive acknowledges that he has been fully and fairly
represented throughout his employment by the Company including the negotiation
of this Release, the terms of which have been explained to him.

7.             This Release shall be construed and enforced in accordance with
the laws of the State of New York without regard to the conflict of principles
thereof. Any action to enforce this Release shall be brought in the New York
State Supreme Court, County of New York. The parties hereby consent to such
jurisdiction. - -

8.             This Release may be executed in more than one counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

9.             By entering into this Release, the Company and the Executive do
not admit any liability whatsoever to the other or to any other person arising
out of any claims heretofore or hereafter asserted by the Executive and/or the
Company. Further the Company and the Executive hereby expressly deny any and all
such liability.

10.          The Executive agrees that this Agreement constitutes a knowing and
voluntary waiver of rights or claims he may have against the Released Parties,
or any of them, as set forth in this release, including, but not limited to, all
rights or claims arising under the Age Discrimination in Employment Act of 1967,
as amended (“ADEA”), including, but not limited to, all claims of age
discrimination in employment and all claims of retaliation in violation of the
ADEA.

_________________________

1                This bracketed sentence will be included in the Release if at
the time of the execution of the Release, the Company is able to make such
statement. If at that time the Company is not able to make such statement, the
Release must be executed without such sentence, but there must be disclosure of
all acts or failures of which the Company is aware.

 

C-3



 

--------------------------------------------------------------------------------

 

11.          The Executive shall have, and the Executive represents and warrants
that the Company- gave him, at least twenty-one (21) days in which to consider
this Release before executing it, and that such period was sufficient for his
full and complete consideration of its terms. The Company advised the Executive
to take this Release home, read it, and carefully consider all of its terms
before signing it. The Executive hereby waives any right he might have to
additional time within which to consider this Release. The Executive also
acknowledges that the Company advised him to discuss this Release with his own
attorney (at his own expense) during this period if he wished to do so. The
Executive has carefully read this Release, fully understands what it means, and
is entering into it voluntarily.

12.          The Executive may revoke this Release within seven (7) calendar
days after he signs it. Revocation may be accomplished only by delivery to
_____________________ of a signed written statement (or a facsimile thereof)
unequivocally revoking this Release. To constitute an effective revocation, the
Company must receive the written revocation within the seven-day period after
the Executive executes this Release. Upon the expiration of the seventh day
without receipt of such a statement, this Release will become effective and
irrevocable. The Executive understands and agrees that if he exercises his right
to revoke this Release, he will not be entitled to receive any of the monies or
benefits set forth in Sections 7(a) and/or Section 7(b) of his Employment
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

C-4



 

--------------------------------------------------------------------------------

 

PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS,
INCLUDING THOSE UNDER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION.

 

EXECUTIVE

 

Date

 

 



 

Signed before me this

___ day of

_________, [Year]

 

 

Notary Public

 

 

CHARTERMAC CAPITAL LLC

 

 

By:

CharterMac Corporation, as member

 

 

Date

Name:

 

Title:

Signed before me this

___ day of

_________, [Year]

 

 

Notary Public

 

Consented To/Agreed:

 

CharterMac

 

By:

 

Name:

 

Title:

 

[This Release is to be modified if at time of execution the Executive is subject
to the protections of the Older Workers Benefit Protection Act or similar
legislation.]

 

C-5



 

 